IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,181


EX PARTE JOSIAH SUTTON, Applicant






ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 800450 IN THE 183RD DISTRICT COURT
FROM HARRIS COUNTY 


 Per Curiam.


O P I N I O N

 The prior order issued in this case was withdrawn on May 18, 2005.  This is an
application for a writ of habeas corpus which was transmitted to this Court by the clerk of
the trial court pursuant to the provisions of Texas Code of Criminal Procedure, Article 11.07.
Ex parte Young, 418 S.W.2d 824, 824 (Tex. Crim. App. 1967).  Applicant was convicted of
aggravated sexual assault and sentenced to twenty-five years in prison.  Appeal was perfected
and the conviction was affirmed. 
 Applicant contends, inter alia, that he is actually innocent. The trial court has entered
findings of fact and conclusions of law in which it has found that Applicant is entitled to
habeas corpus relief.  After a review of the record, we agree with the trial court's
determination and find that Applicant is entitled to habeas corpus relief.  The DNA used to
convict Applicant, originally tested by the Houston Crime Lab, was retested by an
independent laboratory at the request of the State.  The results exclude Applicant as a
possible assailant.  The judgment in cause number 800450 from the 183rd Judicial District
Court of Harris County, Texas, is vacated. Applicant is remanded to the custody of the
Sheriff of Harris County to answer to the indictment. Applicant's remaining claims are
denied.
	A copy of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.

DO NOT PUBLISH
DELIVERED: May 25, 2005.